220 F.2d 754
Robert J. CASEY, Appellant,v.LOUISIANA SOUTHERN RAILWAY COMPANY, Appellee.
No. 15344.
United States Court of Appeals Fifth Circuit.
April 20, 1955.Rehearing Denied May 12, 1955.

Louis C. Guidry, New Orleans, La., Dart, Guidry, Price & Read, New Orleans, La., for appellant.
E. E. Huppenbauer, Jr., New Orleans, La., Curtis, Foster & Dillon, New Orleans, La., J. Blanc Monroe, J. Raburn Monroe, New Orleans, La., of counsel, for appellee.
Before HUTCHESON, Chief Judge, HOLMES, Circuit Judge, and DAWKINS, District Judge.
PER CURIAM.


1
This appeal is ruled by the opinion and decision of this Court in McDow v. Louisiana Southern Railway Co., 219 F.2d 650.


2
Upon the considerations, and for the reasons, stated in that opinion, the complaint states no present claim, and the judgment is affirmed.